                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

SPIRIT OF ALOHA TEMPLE AND           ) CIVIL NO. 14-00535 SOM/RLP
FREDRICK R. HONIG,                   )
                                     ) ORDER RE BILL OF COSTS
             Plaintiffs,             )
                                     )
       vs.                           )
                                     )
COUNTY OF MAUI,                      )
                                     )
          Defendant,                 )
____________________________         )

                           ORDER RE BILL OF COSTS

             On August 23, 2019, the jury returned a verdict in

favor of Defendant County of Maui and against Plaintiff Spirit of

Aloha Temple.     See ECF No. 392.    Judgment was entered the same

day.    See ECF No. 393.     On September 6, 2019, the County of Maui

filed a Bill of Costs and a Motion for Attorneys’ Fees.       See ECF

Nos. 396 and 397.

             On September 9, 2019, Magistrate Judge Wes Reber Porter

filed a minute order, stating that the Local Rules had been

amended effective September 1, 2019.       Magistrate Judge Porter

noted that new Local Rule 54.2 “requires a pre-motion meet and

confer and a joint statement in addition to other requirements

related to the fees requested.”       Magistrate Judge Porter allowed

the County of Maui to withdraw its motion for attorneys’ fees and

to file a new motion after Local Rule 54.2 had been complied

with.    See ECF No. 398.     The County did that, but it met and
conferred only as to attorneys’ fees and nontaxable costs, not

taxable costs.   See ECF No. 407.

           On September 25, 2019, the Clerk of Court taxed costs

in the amount of $17,755.72.   See ECF No. 404.      On October 1,

2019, Plaintiff Spirit of Aloha Temple filed a motion seeking

court review of the taxed costs.        See ECF No. 405.

           On December 6, 2019, Magistrate Judge Porter filed

Findings and Recommendation to Grant in Part and to Deny in Part

Plaintiff Spirit of Aloha Temple’s Motion for Review of Taxable

Costs, recommending taxing costs of $16,458.95 (“F&R”).          See ECF

No. 428.   On December 20, 2019, Plaintiff Spirit of Aloha Temple

filed objections to the F&R, raising three main arguments.          See

ECF No. 431.   First, Plaintiff Spirit of Aloha Temple argues

that, under new Local Rule 54.1(a), failure to comply with any

requirement of Local Rule 54.1 waives a party’s right to seek

costs.   Second, Plaintiff Spirit of Aloha Temple objects to some

of the taxed costs.   Finally, Spirit of Aloha Temple contends

that taxation of costs should be stayed pending appeal.

           Under the circumstances presented here, this court

overrules Plaintiff Spirit of Aloha Temple’s objection to the

extent it seeks to deem taxation of costs waived.          Under Local

Rule 1.2, this court may order that the prior version of the

Local Rules governs when justice requires.       Here, the version of

the Local Rules in effect at the time of Judgment had no


                                    2
provision waiving the right to taxation of costs when Local Rule

54.1 is not followed.   Moreover, when the Magistrate Judge told

Defendant County of Maui that only its attorneys’ fees motion did

not comply with the new Local Rules, the County may have thought

that its bill of costs was being deemed to have complied with the

Local Rules.   (The reality is that the bill of costs was at that

point with the Clerk of Court.)

          In any event, to cure any prejudice that may have

arisen from any potential lack of compliance with the meet and

confer or memorandum requirements, and because Plaintiff appears

to agree that an award of some costs is appropriate, the parties

are ordered to meet and confer no later than February 14, 2020,

to identify taxable costs not in dispute.   The parties are also

ordered to discuss a possible settlement of the taxable costs, as

well as a settlement of the attorneys’ fees and nontaxable costs

issues.

          To aid the parties in their meet and confer discussion,

this court denies Plaintiff’s request to stay the taxable costs

pending appeal.   If Plaintiff Spirit of Aloha Temple would like

to stay taxable costs, it must post a bond for the full amount of

those costs or have a stipulation to that effect.

          No later than February 21, 2020, the parties shall file

a joint statement describing the results of the meet and confer.




                                  3
             IT IS SO ORDERED.

             DATED: Honolulu, February 6, 2020.



                                  /s/ Susan Oki Mollway
                                  Susan Oki Mollway
                                  United States District Judge




Spirit of Aloha Temple, et al. v. County of Maui, Civ. No. 14-00535 SOM/WRP;
ORDER RE BILL OF COSTS




                                      4
